                Case 20-10553-CSS              Doc 242       Filed 04/03/20        Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

ART VAN FURNITURE, LLC., et al.,1                          Case No. 20-10553 (CSS)

                                   Debtors.                Jointly Administered

                                                            Objection Deadline: April 17, 2020 at 4:00 p.m. (ET)
                                                                 Hearing Date: April 27, 2020 at 2:00 p.m. (ET)

   NOTICE OF APPLICATION OF THE OFFICIAL COMMITTEE OF UNSECURED
   CREDITORS FOR ENTRY OF AN ORDER AUTHORIZING THE EMPLOYMENT
        AND RETENTION OF ALIXPARTNERS, LLP AS ITS FINANCIAL
                ADVISOR EFFECTIVE AS OF MARCH 19, 2020

                 PLEASE TAKE NOTICE that on April 3, 2020, the Official Committee of

Unsecured Creditors (the “Committee”), in the above-captioned cases, filed the attached

Application of the Official Committee of Unsecured Creditors for Entry of an Order Authorizing

the Employment and Retention of AlixPartners, LLP as Its Financial Advisor Effective as of

March 19, 2020 (the “Application”) with the United States Bankruptcy Court for the District of

Delaware, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801 (the “Bankruptcy Court”).

                 PLEASE TAKE FURTHER NOTICE that any response or objection to the

Application must be filed with the Bankruptcy Court on or before April 17, 2020 at 4:00 p.m.

prevailing Eastern Time.

                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) the Office of the United States Trustee for the

District of Delaware: United States Trustee, J. Caleb Boggs Federal Building, 844 North King

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF
Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art
Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.



DOCS_DE:228045.1 05233/002
                Case 20-10553-CSS      Doc 242     Filed 04/03/20    Page 2 of 3



Street, Suite 2207, Lockbox #35, Wilmington, DE 19801 (Attn: Linda Richenderfer, Esq.

(linda.richenderfer@usdoj.gov)); and (ii) [proposed] counsel to the Committee: Pachulski Stang

Ziehl & Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE

19899-8705 (Courier 19801) (Attn: Bradford J. Sandler, Esq. (bsandler@pszjlaw.com) and

Robert J. Feinstein, Esq. (rfeinstein@pszjlaw.com)).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE APPLICATION WITHOUT FURTHER NOTICE OR HEARING.

                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

APPROVAL OF THE APPLICATION WILL BE HELD ON APRIL 27, 2020 AT 2:00 P.M.

PREVAILING EASTERN TIME BEFORE THE HONORABLE CHRISTOPHER S.

SONTCHI, CHIEF UNITED STATES BANKRUPTCY JUDGE, AT THE UNITED STATES

BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET,

5TH FLOOR, COURTROOM NO. 6, WILMINGTON, DELAWARE 19801.



                                   [Signature on next page.]




                                               2
DOCS_DE:228045.1 05233/002
                Case 20-10553-CSS     Doc 242     Filed 04/03/20   Page 3 of 3




Dated: April 3, 2020                PACHULSKI STANG ZIEHL & JONES LLP

                                    /s/ Bradford J. Sandler
                                    Bradford J. Sandler (DE Bar No. 4142)
                                    Robert J. Feinstein (NY Bar No. 1767805)
                                    919 North Market Street, 17th Floor
                                    P.O. Box 8705
                                    Wilmington, DE 19899-8705 (Courier 19801)
                                    Telephone: (302) 652-4100
                                    Facsimile: (302) 652-4400
                                    Email: bsandler@pszjlaw.com
                                            rfeinstein@pszjlaw.com

                                    Proposed Counsel for the Official Committee of Unsecured
                                    Creditors




                                              3
DOCS_DE:228045.1 05233/002
